Citation Nr: 1646684	
Decision Date: 12/13/16    Archive Date: 12/21/16

DOCKET NO.  09-43 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the upper extremities.

2.  Entitlement to service connection for peripheral neuropathy of the lower extremities.

3.  Entitlement to a rating in excess of 10 percent for memory loss as a residual of a stroke.

4.  Entitlement to increases in the (0 percent prior to September 17, 2015, and 10 percent from that date) ratings assigned for left chest wall costochondritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1971 to April 1974.  These matters are before the Board of Veterans' Appeals (Board) on appeal from November 2008, November 2010 and March 2011 rating decisions by the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In October 2014 and July 2015, these matters were remanded for additional development [that in pertinent part granted service connection for residuals of stroke, rated 10 percent and for costochondritis, rated 0 percent, both effective June 18, 2008].  A February 2016 rating decision increased the rating for left chest wall costochondritis to 10 percent effective September 17, 2015.

The issue pertaining to the rating for residuals of a stroke is stated as noted on the preceding page to reflect that the Veteran also seeks service connection for peripheral neuropathy of upper and lower extremities in part on the basis that such disabilities are residuals of his stroke, and those claims are being remanded for development (and that the only disability shown by medical evidence during the pendency of this claim to be a residual of stroke is memory loss).   

The issues of service connection for peripheral neuropathy of the upper and lower extremities are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  Prior to October 23, 2008 the Veteran's residuals of a stroke are shown to have been manifested by subjective complaints of mild memory impairment; from that date, as confirmed by later testing, they are reasonably shown to have been manifested by mild memory impairment established by testing.

2.  Prior to September 1, 2015, the Veteran's left chest wall costochondritis was manifested by no more than mild tenderness/muscle injury; from that date it is shown to have been manifested by (the acknowledged) moderate muscle injury.  


CONCLUSIONS OF LAW

1.  The Veteran's memory loss impairment residuals of a stroke warrant staged ratings of 10 percent prior to October 23, 2008 and 40 percent from that date.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Codes (Codes) 8008, 8045 (including as effective from October 23, 2008) 8046; 4.130, Code 9305 (2015).

2.  The Veteran's left chest wall costochondritis warrants staged ratings of 0 percent prior to September 1, 2015 and 10 percent from that [earlier effective] date.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.73, Code 5321 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  This appeal is from the initial ratings assigned with the award of service connection.  The statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, statutory notice has served its purpose, and its application is no longer required because the claim has been substantiated.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  A statement of the case (SOC) properly provided notice on the downstream issue of entitlement to an increased initial rating.  A notice deficiency is not alleged. 

The Veteran's VA medical records have been secured.  He was afforded adequate VA examinations to assess the severity of his impairment from stroke residuals and left chest wall costochondritis.  He has not identified any pertinent evidence that remains outstanding.  Pursuant to the Board's July 2015 remand, an August 2015 RO letter to the Veteran asked him to provide information concerning his strokes in 2003 and 2005.  He did not respond, and it is assumed that any such information does not support his claim.  VA's duty to assist is met.

Factual Background, Legal Criteria and Analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  Hence, the Board will summarize the pertinent evidence as deemed appropriate, and the analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

On November 2008 VA examination, it was noted that the Veteran had suffered a right-sided stroke resulting in left hemiparesis.  At one time, he had significant left leg weakness.  He also had slurring of speech which had since cleared.  

On October 2010 VA bones examination the Veteran stated he had intermittent left lower chest wall pain.  Examination found no chest wall deformity.  There was tenderness along the costochondral junction of the lower anterior left ribs.  There was no erythema or local increased temperature.  Gait, callosities, ankylosis, joint involvement and leg length discrepancies were not issues.  The diagnosis was left chest wall costochondritis.  

On February 2011 brain/spinal cord examination, it was noted the Veteran had a stroke in 2003 that affected his left arm, left leg and speech.  It also affected his memory.  The only current residual was a short term memory loss.  He had not had a stroke since 2003.  The diagnosis was stroke in 2003 affecting the left arm and left leg, with no residuals and no complaints except for short-term memory loss.  

VA outpatient treatment records show that in June 2014, it was noted the Veteran had a past medical history of cerebrovascular accident with residual short-term memory deficit.

On December 2014 VA muscle injury examination, it was noted the Veteran had sustained a non-penetrating muscle injury to Muscle Group XXI, the muscles of respiration.  There was no history of rupture of the diaphragm with herniation.  There were no known fascial defects or associated with such injury.  There was no muscle atrophy.  There was mild tenderness at the inferior border of the left chest wall.  The diagnosis was left chest costochondritis.  

On September 1, 2015 VA muscles examination, the Veteran reported pain underneath the ribs when he bent over, turned to the left, took a deep breath or strained with a bowel movement.  The muscles involved were noted to be Muscle Group XXI, the muscles of respiration.  There was no history of an extensive muscle hernia or rupture of the diaphragm with herniation.  The muscle injury did not affect muscle substance or function.  There were no known fascial defects or evidence of fascial defect associated with a muscle injury.  The diagnosis was muscle sprain.  The examiner stated in an addendum that there was no significant weakness associated with the chest wall pain, and that the Veteran's activities were limited by his heart condition, and that there was a moderate muscle injury.

On September 2015 VA neurological examination, the Veteran stated he had short-term memory problems.  It was noted that neuropsychological testing would be requested.  

On VA neuropsychological testing in October 2015, it was noted that the Veteran had a right hemisphere stroke in 2003 that resulted in left-sided upper and lower extremity weakness, which had resolved after one year.  He said he noticed a decline in memory after the stroke.  He acknowledged that his ability to remember varied during the day, and that there was no consistent pattern.  He stated he forgets appointments and forgets to take his medications about once a week.  On mental status evaluation, remote and recent episodic memory appeared to be intact.  In summary, the Veteran indicated that he noticed mild changes in his attention, speed of thinking and memory since his stroke.  Functionally, he remained independent in his activities of daily living with occasional forgetfulness related to managing his medications.  It was noted that testing found a mild cognitive impairment.  The examiner stated the Veteran met the diagnostic criteria for a mild neurocognitive disorder due to multiple etiologies.  His impairment in processing speed and reduced source memory was likely the byproduct of his longstanding history of multiple cardiovascular problems/events.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  General policy considerations include:  interpreting examination reports in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appeal is from the initial rating assigned with the award of service connection, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

	Residuals of a stroke

Code 8008 provides that a brain thrombosis (stroke) is to be rated 100 percent based on the vascular condition.  The disability is thereafter to be rated based residuals shown, with a minimum rating of 10 percent.  38 C.F.R. § 4.124a.
For the rating prior to October 23, 2008 the most appropriate criteria for rating the subjective mile memory loss stroke residuals noted is Code 8046, which provides for a maximum 10 percent rating for purely subjective complaints (as here because at the time the memory loss was not confirmed by testing) under Code 9305.  

The criteria for rating residuals of traumatic brain injury were revised effective October 23 2008 (with provisions stipulating that ratings under the revised criteria were not to be assigned effective prior to that date).  See Note 5 following the Section titled "Evaluation of Cognitive Impairment and Subjective Symptoms".  The revised criteria provide for assigning one of 5 levels of impairment for the various facets of impairment due to brain injury, with corresponding schedular ratings matched with the various levels: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; 3 = 70 percent; and total = 100 percent.  Under the facet for memory loss where there are no complaints, the level assigned is 0.  Where there is mild memory loss without objective evidence on testing, the level is 1.  Where there is objective evidence on testing of mild memory impairment the level is 2.  Where objective evidence on testing shows moderate impairment, the level is 3.  38 C.F.R. § 4.124a.   

Applying these criteria to what is shown by the evidence of record, the Board notes that there is limited evidence in the record concerning the Veteran's stroke residuals (as he has not co-operated with requests for his assistance in evidentiary development).  The extensive VA outpatient treatment records contain few references to problems he was having due to stroke residuals.  Nonetheless, the Veteran has consistently reported having memory impairment, as noted on February 2011, June 2014 and September 2015 VA examinations.  October 2015 VA neuropsychological testing confirmed (as reflected by the examiner's opinion) that the Veteran has had a mild memory impairment.  As his consistent subjective reports of mild memory loss are corroborated by testing which confirms mild memory impairment, such impairment warrants a 40 percent, but no higher, rating by analogy to Code 8045.   




	Left chest wall costochondritis

A 20 percent rating is to be assigned for severe or moderately severe injuries to Muscle Group XXI, the thoracic muscle group.  Function:  respiration, muscles of respiration.  A 10 percent rating is to be assigned when the muscle injury is moderate, and 0 percent when it is slight.  38 C.F.R. § 4.73, Code 5321.

VA outpatient treatment records do not show any complaints or treatment relating to costochondritis.  The VA examinations in October 2010 and December 2014 found no more than mild tenderness, which is consistent with the 0 percent rating then assigned.  

The RO has assigned a 10 percent rating from September 17, 2015 based on the findings on September 1, 2015 VA examination.  In a September 17, 2015 addendum to the examination  report the examiner opined that the Veteran had a moderate muscle injury.  Such finding warranted the 10 percent rating, but no higher, as there is no evidence of a severe or moderately severe injury to Muscle Group XXI.  While the RO has assigned a 10 percent rating from the date of the addendum, September 17, 2015, the increased level of disability warranting such rating was obviously found on the September 1, 2015 date of the examination.  Accordingly, September 1, 2015 is the proper effective date for the increase in the rating to 10 percent.  In summary the Board finds that the Veteran's service connected left chest wall costochondritis warrants a 10 percent rating, but no higher, from September 1, 2015, but not earlier.

The Board has considered whether referral of these matters for consideration of an extraschedular rating is warranted, but finds that all identified symptoms and impairment associated with the Veteran's memory impairment and stroke residuals and left chest wall costochondritis are encompassed by the criteria for the schedular ratings assigned.  The Veteran has not alleged any manifestations or functional impairment that is not encompassed by the schedular criteria.  Therefore, those criteria are not inadequate, and referral for consideration of an extraschedular rating is not necessary.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The record does not suggest, nor has the Veteran alleged, that his mild memory left chest wall costochondritis (independently from his other service connected disabilities) prevent him from being gainfully employed;.  The September 2015 VA examiner specifically found that the Veteran's chest muscle injury did not impact on his ability to work.  Accordingly, the matter of entitlement to a total rating based on individual unemployability due to service-connected disability rating is not raised in the context of the instant claim for increase.


ORDER

A 40 percent rating is granted for memory impairment residuals of a stroke effective October 23, 2008, subject to the regulations governing payment of monetary awards.

A compensable rating for left chest wall costochondritis prior to September 1, 2015 is denied; a 10 percent rating is granted from [the earlier effective date of] September 1, 2015, subject to the regulations governing payment of monetary awards; a rating in excess of 10 percent is denied.


REMAND

The Veteran seeks service connection for peripheral neuropathy of the upper and lower extremities.  As was noted in the July 2015 Remand, there is conflicting evidence in the record regarding whether he has peripheral neuropathy.  On February 2011 VA examination, it was noted there was no evidence of peripheral neuropathy of the upper extremities and that the Veteran had subjective peripheral neuropathy of the lower extremities.  The examiner concluded that it was less likely than not related to his coronary artery disease or stroke.  The November 2011 and December 2014 VA examinations found that the Veteran did not have peripheral neuropathy.  The December 2014 examiner stated that the Veteran had subjective complaints that suggested peripheral nerve involvement, but impairment of the peripheral nerves could not be established.  Accordingly, the Board directed additional examination to resolve various questions.  The examination was to be conducted by a neurologist.  Although the Veteran was examined in December 2015, the examination was not by an appropriate specialist.  The examination is therefore noncompliant with the Board's remand directives, and corrective action is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998) (Where there has not been compliance with remand orders of the Board, the Board, as a matter of law, errs when it fails to ensure compliance)

Accordingly, the case is REMANDED for the following:

1.  The AOJ should arrange for an examination of the Veteran by a neurologist to secure an opinion as to whether it is at least as likely as not (a 50% or higher probability) that the Veteran has peripheral neuropathy of each upper and each lower extremity and, if so, the likely etiology of any such disability.  If it is determined that the Veteran has peripheral neuropathy of an extremity, the examiner should opine as to whether it is at least as likely as not (a 50% or higher probability) that it was caused or aggravated (the opinion must address aggravation) by a service-connected disability (diabetes mellitus, coronary artery disease or residuals of a stroke).  The examiner must specifically address/comment on the findings/opinions on November 2008 VA examination, in the October 2009 addendum opinion, and on February and November 2011, December 2014 and December 2015 VA examinations.  

All opinions must include rationale with citation to factual data/medical literature, as deemed appropriate.

2.  The AOJ should then review the record and readjudicate the remaining claims.  If either remains denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


